Adams, Ci-i. J.
, illegal consid-' Re policy. I. The plaintiffs’ action is based npon an alleged agreement upon the part of the defendant to deliver to them the two notes made payable to them and placed in defendant’s hands. With whom such agreement was made does not appear from the petition. If it was made solely between Danforth and the defendant, then the defendant was solely Danforth’s agent or bailee, and the delivery by Danforth to his own agent or bailee was not such delivery as would put the notes in force.
Rut if the petition had averred an agreement between the defendant and plaintiffs, they would still not be entitled to recover, unless the agreement was of such a character that we could properly enforce it.
The defendant insists that we cannot, for the reason that it would be against public policy to do so.
It is the right of the State to have the unbiased testimony of all its witnesses in every criminal prosecution. If the tendency of such agreement would be to defeat such right, it cannot be upheld.
All the notes, including those made payable to the plaintiffs, were executed for the benefit of Ellen Patterson, the prosecuting witness in the criminal case. From the time they were executed and deposited she had a direct pecuniary interest not only in securing Danforth’s pardon, but in case that was refused, and the case was reversed and remanded for another trial, in securing his acquittal. From most criminal acts there arises a civil liability, and the person injured is often the prosecuting witness. If the prosecuting witness and defendant can stipulate for the deposit of promissory notes or other property by the defendant, to be delivered to the prosecuting witness in settlement of the civil liability in case the defendant escapes conviction, and not otherwise, and the courts will enforce such stipulations, it appears to us that such would become a favorite arrangement upon the part of the injured person to enforce the discharge of the *305civil liability, and upon' tbe part of tbe defendant to defeat tbe administration of criminal justice.
In this case, it is true, that there had already been a conviction, and it was hoped that a pardon would be secured, but the possibility of a failure to secure the pardon, and of a reversal by the Supreme Court, and another trial below, we think, must have been contemplated by Danforth, and constituted a part of his motive in executing and depositing the notes. The well known high character of the plaintiffs precludes us from supposing that they deliberately lent themselves to a scheme to defeat the administration of criminal justice in order to secure a private advantage. It seems probable to us that in their minds their private advantage was conditioned merely upon the contingency of Danforth’s escape from imprisonment. But no honesty of intention upon their park would justify us in adopting a rule which would allow persons charged with crime to practically buy up the witnesses for the State.
In our opinion the judgment of the Circuit Court must be
Eeversed.